DETAILED ACTION
Claims 1-10 and 14-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 14-20 in the reply filed on 5/12/2022 is acknowledged.  Claims 11-13 have been canceled by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “input encoder,” “time-level attention module,” “intra-basket attention module,” “intra-attribute attention module,” and “prediction module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states that the modules may be hardware but does not describe any structure that comprises the hardware other than its functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US PG Pub 2015/0052003 A1 (hereafter “Tang”), in view of Yaseen et al., US PG Pub 2012/0278091 A1 (hereafter “Yaseen”).

Regarding claim 1, Tang teaches a system for next basket recommendation using dynamic attributes of items, the system comprising: 
an input encoder configured to encode a basket item sequence indicating a basket of items and a dynamic attribute sequence indicating dynamic attributes associated with a user into a dense representation vector (¶¶0023, 0031-0032, 0044, 0047, 0062, and 0069); 
a time-level attention module configured to generate a time-level attention matrix indicating a time-level sequential pattern of the dynamic attributes of the user and the basket of items based on the dense representation vector (¶¶0017, 0023, and 0031-0035); 
an intra-basket attention module configured to generate a basket item attention matrix indicating feature interaction among the basket of items based on the time-level attention matrix (¶¶0020-0021, 0038-0044, and 0057-0068); 
an intra-attribute attention module configured to generate an attribute attention matrix indicating interactions among the dynamic attributes based on the time-level attention matrix (¶¶0020-0023, 0031-0044, and 0057-0068); 
Tang teaches a basket item attention matrix and the attribute attention matrix but does not teach a prediction module configured to generate a predicted set of basket items for a next time step. Yaseen teaches a sales prediction and recommendation system including the known technique a prediction module configured to generate a predicted set of basket items for a next time step (¶¶0054 and 0062-0065). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang, to include a prediction module as taught by Yaseen, in order to “improve sales success,” as suggested by Yaseen (¶0004).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Yaseen, the results of the combination were predictable.

Regarding claim 2, Tang in view of Yaseen teaches the system of claim 1, wherein the input encoder is configured to encode each multi-hot representation vector corresponding to each basket item in the basket item sequence or each attribute in the dynamic attribute sequence into a basket item latent representation, or an attribute latent representation, respectively, and wherein the attribute latent representation corresponds to a categorial attribute or a numerical attribute (Tang ¶¶0020-0021 and 0038-0041).

Regarding claim 3, Tang in view of Yaseen teaches the system of claim 2, wherein the input encoder is further configured to: generate a positional embedding vector and a month embedding vector; and generate a basket representation, or a categorical attribute representation and a numerical attribute representation by adding the positional embedding vector and the month embedding vector to the basket item latent representation, or the attribute latent representation (Tang ¶¶0020-0021, 0038-0041, 0050-0059).

Regarding claim 4, Tang in view of Yaseen teaches the system of claim 1, wherein the input encoder is configured to perform time-aware padding operation on the basket item sequence or the dynamic attribute sequence by: padding zeros into empty positions in the basket item sequence or the dynamic attribute sequence when a corresponding sequence length is less than a pre-set maximum sequence length (Tang ¶¶0033-0036).

Regarding claim 5, Tang in view of Yaseen teaches the system of claim 1, wherein the time-level attention module comprises one or more stacked multi-head self-attention blocks (MHSABs) (Tang ¶¶0037-0050).

Regarding claim 6, Tang in view of Yaseen teaches the system of claim 1, wherein a first MHSAB from the time-level attention module is configured to: project a basket representation, a categorical attribute representation or a numerical attribute representation from the input encoder into a query, a key and a value; and concatenate multiple heads from the projection (Tang ¶¶0031-0042).

Regarding claim 7, Tang in view of Yaseen teaches the system of claim 6, wherein the first MHSAB further feeds the concatenated multiple heads to a layer normalization and a two-layer fully connected layers with ReLu activation (Tang ¶¶0037-0050).

Regarding claim 8, Tang in view of Yaseen teaches the system of claim 1, wherein the intra-basket self-attention module or the intra-basket self-attention module includes a stack of multiple MHSABs (Tang ¶¶0037-0050).

Regarding claim 9, Tang in view of Yaseen teaches the system of claim 1, wherein the prediction module comprises a feedforward neural network, is further configured to: concatenate the basket item attention matrix from the intra-basket attention module and the attribute attention matrix from the intra-attribute attention module; and generate, by the feedforward neural network, a recommendation score for each item based on the concatenated matrices (Tang ¶¶0020-0021, 0044-0045, and 0061-0063).

Regarding claim 10, Tang in view of Yaseen teaches the system of claim 9, further comprising: a loss computation module configured to compute a binary cross-entropy loss based on a sigmoid function of the recommendation score (¶¶0066-0069).

Regarding claims 14-20, all of the limitations in claims 14-20 are closely parallel to the limitations of system claims 1-10, analyzed above, and are rejected on the same bases.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature Afoudi, Yassine, Mohamed Lazaar, and Mohammed Al Achhab, teaches a hybrid recommendation system combined content-based filtering and collaborative prediction using artificial neural network.
Raghunathan et al. teaches machine learning based systems and methods of determining user intent propensity from binned time series data.
Rabinovich et al. teaches structure learning in convolutional neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625